[MEDIWARE LETTERHEAD] August 9, 2010 Via Electronic Correspondence United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Ms. Stephani Bouvet Re: Mediware Information Systems, Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 Filed September 9, 2009 Form 10-K/A for Fiscal Year Ended June 30, 2009 Filed November 3, 2009 Forms 10-Q for Fiscal Quarters Ended September 30, 2009, December 31, 2009 and March 31, 2010 File No. 001-10768 Dear Ms. Bouvet: On behalf of Mediware Information Systems, Inc. (the “Company”), I am providing this letter in response to the comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission set forth in your letter dated July 27, 2010 (the “Comment Letter”) relating to above-referenced filings. The Comment Letter requested that the Company respond to the Staff’s comments within 10 business days or notify the Staff of the date by which it intends to respond. The Company intends to respond no later than August 20, 2010. If you have any questions or require any additional information, please feel free to contact me at (630) 218-2705. Yours truly, /s/Robert C. Weber Robert C. Weber Senior Vice President, Chief Legal Officer, General Counsel and Secretary Mediware Information Systems, Inc.
